Fl LE


 IN THE SUPREME COURT OF THE STATE OF WASHINGTON


SHAUN LaCOURSIERE, a single individual, )
                                                  )
                Petitioner,                       )                     No. 88298-3
                                                  )
v.                                                )                       En Bane
                                                  )
CAMWEST DEVELOPMENT, INC., a               )
corporation organized under Washington lav )              Filed        OCT 2 3 2014
                                                                  ----~~~~~---
and ERIC H. CAMPBELL, an individual,       )
                                                  )
                Respondents.                      )
                                                  )




      WIGGINS, J.-We must decide in this case whether a portion of the wages

paid to plaintiff Shaun LaCoursiere was rebated to his employer or its agent in violation

of Washington's wage rebate act, chapter 49.52 RCW. 1 LaCoursiere's employer,

CamWest Development Inc. (CamWest), paid LaCoursiere three discretionary

bonuses during the course of his employment.                Pursuant to his employment

agreement, a portion of LaCoursiere's bonus money was directly invested in a related

company, CamWest Managers LLC (the LLC).                    When CamWest terminated

LaCoursiere's employment before the investment fully vested, LaCoursiere lost a



1 RCW 49.52.050(1) prohibits "[a]ny employer or officer, vice principal or agent of any
employer" from collecting or receiving rebates "theretofore paid by such employer to such
employee." For convenience, this opinion refers collectively to officers, vice principals, and
agents as "agents."                                              ·
No. 88298-3


portion of his investment in the LLC. We affirm the Court of Appeals' dismissal of

LaCoursiere's claim. Even though the bonuses constituted "wages," there was no

rebate of those wages because LaCoursiere's unvested interest reverted to the LLC

and not to LaCoursiere's employer, CamWest. However, we reverse the award of

attorney fees to CamWest because LaCoursiere's claim is grounded in the wage

rebate act (WRA), under which reasonable attorney fees and costs are available only

to prevailing employees.

                                       FACTS

      CamWest specializes in residential construction. CamWest uses its related

company, the LLC, to finance building projects. It is the sole business of the LLC to

loan money to CamWest. Eric Campbell is the founder and president of CamWest

and also the manager of the LLC.

      In 2003 CamWest hired Shaun LaCoursiere as an assistant project manager.

In 2005 LaCoursiere accepted a promotion to project manager.          As part of this

promotion, LaCoursiere voluntarily signed both an employment agreement (governing

his employment and pay) and an LLC agreement (governing his participation in a profit

sharing plan).

      The employment agreement provided that in addition to LaCoursiere's annual

salary, LaCoursiere may receive a discretionary bonus. If CamWest decided to issue

a bonus, the bonuses were based on net profits from individual projects that

LaCoursiere worked on and LaCoursiere's performance as a manager. CamWest

would be free to weigh each of the work performance criteria differently as long as it

evaluated all project managers using the same standards and gave each manager a

                                          2
No. 88298-3


point score (1 00 points being the maximum score). After Cam West calculated the

bonus, the employment agreement provided that after taxes, 44 percent of the bonus

would be distributed to LaCoursiere and the remaining 56 percent would be distributed

directly to the LLC (as part of the LLC bonus structure).     Lastly, the employment

agreement contained an attorney fee provision, which mandated that the prevailing

party in any legal dispute arising under the agreement would be entitled to attorney

fees and costs.

      Upon his first capital contribution on May 15, 2006, LaCoursiere signed the LLC

agreement and became a member in the LLC. Under the LLC agreement, the portion

of LaCoursiere's bonus that went to the LLC served as capital to be lent to CamWest.

In return, he received one "unit" of membership in the LLC for every dollar paid into

the LLC and annual interest payments based on his relative ownership in the LLC as

compared to other members.        The LLC members accrue 20 percent of a full

membership interest annually until they fully vest as members.

      The LLC agreement also provided that if CamWest terminated LaCoursiere for

cause, his interest in the LLC would be immediately sold. Upon sale, LaCoursiere

would be entitled to the fair market value of the LLC divided by the total number of

units held by the members as of the date of the fair market valuation, multiplied by the

percentage of the member's vesting in the LLC. In other words, if LaCoursiere was

60 percent vested, he would receive 60 percent of his proportional interest in the LLC.

The LLC agreement further provided that in the event of a sale, Eric Campbell, the

founder and president of CamWest, would have the first right to purchase the units



                                           3
No. 88298-3


and CamWest the second right to purchase. Any remaining units "shall be purchased

by all of the Members on a pro rata basis."

      In his first year as a manager, CamWest paid LaCoursiere an after-tax bonus

of $80,217.05, with $49,961.80 of that bonus distributed directly to the LLC. The full

details of LaCoursiere's net, after-tax bonuses are detailed below:

                                               Portion Paid to    Portion Paid to the
   Year of Bonus          Total Bonus
                                                LaCoursiere              LLC
        2005              $ 80,217.05           $ 30,255.25          $ 49,961.80
        2006              $ 65,021.46           $24,672.50           $40,348.96
        2007              $ 21 J 154.66          $4,444.30           $ 16,710.36


LaCoursiere also received three yearly interest payments from the LLC, totaling

$16,468.

      The construction industry took a downturn in 2008, and CamWest demoted

LaCoursiere to senior laborer and reduced his salary on December 12, 2008. Then,

on March 6, 2009, CamWest terminated LaCoursiere due to his consistent tardiness.

At this point, LaCoursiere's membership interest in the LLC was 60 percent vested.

      Over the next eight months, LaCoursiere received payments for his 60 percent

vested membership interest; before the final payout, he sued CamWest under the

WRA. LaCoursiere argued that the profit sharing plan was a rebate under the WRA

because the bonuses were "wages" once they were paid, and the plan was really a

mechanism for CamWest to divert some of those wages back to itself. He sought

statutory double damages of $323,387.14 plus costs and attorney fees.

       The trial court granted summary judgment in favor of CamWest but denied

CamWest's motion for attorney fees and costs. The Court of Appeals affirmed the

                                           4
No. 88298-3


summary judgment order, holding that (1) the bonuses were not wages, (2) the

bonuses were not rebated, and (3) LaCoursiere was not entitled to relief under RCW

49.52.070 because he knowingly submitted to alleged violations of the WRA.

LaCoursierev. CamWest Oev., Inc., 172 Wash. App. 142, 151-53, 289 P.3d 683 (2012).

Additionally, the Court of Appeals reversed the trial court's denial of the attorney fees

on the grounds that the employment agreement was central to the dispute. /d. at 153-

54.

                                      ANALYSIS

      This court reviews an order of summary judgment de novo. Mohr v. Grantham,

172 Wash. 2d 844, 859, 262 P.3d 490 (2011 ). We perform the same inquiry as the trial

court and will affirm an order of summary judgment when "there is no genuine issue

of material fact and the moving party is entitled to judgment as a matter of law." Qwest

Corp. v. City of Bellevue, 161 Wash. 2d 353, 358, 166 P.3d 667 (2007). We review the

evidence in the light most favorable to the nonmoving party and draw all reasonable

inferences in that party's favor. /d. This case presents three questions of law: (1)

Whether the bonuses paid to LaCoursiere were "wages"; (2) if the answer is yes,

whether the bonuses were rebated; and (3) whether CamWest is entitled to attorney

fees pursuant to the employment agreement.

       The WRA states in pertinent part:

       Any employer or officer, vice principal or agent of any employer, whether
       said employer be in private business or an elected public official, who

            (1) Shall collect or receive from any employee a rebate of any part
       of wages theretofore paid by such employer to such employee ....



                                            5
No. 88298-3



              Shall be guilty of a misdemeanor.

RCW 49.52.050.

          Passed in 1939, the WRA-also known as the "anti-kickback" statutes-was

enacted by the legislature to "prevent abuses by employers in a labor-management

setting, e.g., coercing rebates from employees in order to circumvent collective

bargaining agreements." Ellerman     v.   Centerpoint Prepress, Inc., 143 Wash. 2d 514,519-

20, 22 P.3d 795 (2001 ). '"[T]he fundamental purpose of the [WRA] is to protect the

wages of an employee against any diminution or deduction therefrom by rebating,

underpayment, or false showing of overpayment of any part of such wages."' Schilling

v.   Radio Holdings, Inc., 136 Wash. 2d 152, 159, 961 P.2d 371 (1998) (quoting State       v.
Carter, 18 Wash. 2d 590, 621, 140 P.2d 298, 142 P.2d 403 (1943)). "The [WRA] is thus

primarily a protective measure, rather than a strictly corrupt practices statute." Carter,
18 Wash. 2d at 621. Accordingly, this court must "liberally construe[] [the WRA] to

advance the Legislature's intent to protect employee wages and assure payment."

Schilling, 136 Wash. 2d at 159.

     I.   The Bonuses Were Wages

          We hold that bonuses, once paid for work performed, are wages. The WRA

does not define "wage." To give undefined terms meaning, this court may look to

dictionary definitions and related statutes. Garrison     v.   Wash. State Nursing Bd., 87
Wash. 2d 195, 196, 550 P.2d 7 (1976) (dictionary); Oep't of Ecology v. Campbell & Gwinn,

LLC, 146 Wash. 2d 1, 10, 43 P.3d 4 (2002) (related statutes). "Ultimately, in resolving a

question of statutory construction, this court will adopt the interpretation which best


                                               6
No. 88298-3


advances the legislative purpose." Bennett v. Hardy, 113 Wash. 2d 912, 928, 784 P.2d
1258 (1990).

       While the WRA does not define "wage," another related wage statute, the

Minimum Wage Act, chapter 49.46 RCW, broadly defines "wage" as "compensation

due to an employee by reason of employment."           RCW 49.46.01 0(7).      Similarly,

Webster's defines "wage" as "a pledge or payment of usu. monetary remuneration by

an employer esp. for labor or services usu. according to contract and on an hourly,

daily, or piecework basis and often including bonuses, commissions, and amounts

paid   by     the   employer for   insurance,   pension,   hospitalization,   and   other

benefits." WEBSTER'S THIRD NEW INTERNATIONAL DICTIONARY 2568 (2002) (emphasis

added).

       Washington courts have previously addressed whether bonuses are wages in

only two narrow circumstances: (1) where a bonus is paid, but not for work performed,

and (2) where guaranteed payment of a future bonus is implied in a contract. See,

e.g., Byrne v. Courtesy Ford, Inc., 108 Wash. App. 683, 692, 32 P.3d 307 (2001) (holding

that television unexpectedly won in raffle by company and given to employee was not

a wage because there was not sufficient testimony that television was given as

compensation for work); Simon v. Riblet Tramway Co., 8 Wash. App. 289, 292-93, 505
P.2d 1291 (1973) (holding that paying employee a bonus regularly for 10 years

establishes an implied agreement to pay the bonus as part of employee's earned

compensation); Powell v. Republic Creosoting Co., 172 Wash. 155, 159, 19 P.2d 919

(1933) (holding that a substantial bonus paid for 11 consecutive years is sufficient to

hold that future bonus money was necessarily due as compensation). However, no
                                            7
No. 88298-3


Washington case discusses the character of bonuses already paid for work

performed.

      LaCoursiere's bonuses are, in important respects, analogous to the promised

bonus in Flower v. TR.A. Industries, Inc., 127 Wash. App. 13, 35, 111 P.3d 1192 (2005).

Flower entered into an employment agreement that granted him moving expenses

and a $10,000 signing bonus. /d. at 23. After moving and two months of work, the

employer fired Flower and refused to pay the signing bonus. /d. at 24. Among other

claims, Flower filed suit for the $10,000 signing bonus, arguing that it was due to him

as a wage. After looking at the employment agreement, the court held that the signing

bonus was due under the terms of the agreement and not subject to repayment of any

sort. Noting that wages are "moneys due "'by reason of employment,""' the court held

further that "[t]here [was] no doubt that the bonus was to be paid 'by reason of

employment."' /d. at 34-35 (quoting Hayes v. Trulock, 51 Wash. App. 795, 806, 755 P.2d
830 (1988) (quoting RCW 49.46.01 0(2))).

      The bonuses in Flower and in this case were not purely gratuitous. The bonus

in Flower was paid in exchange for the employment; LaCoursiere's bonuses were paid

for his work performance. Both bonuses were due by reason of employment. While

CamWest maintained the discretion to give the bonus in the first place, once CamWest

paid LaCoursiere the bonus based on his work performance, that bonus became a

wage that LaCoursiere was "entitled to receive from his employer, and which the

employer is obligated to pay." Carter, 18 Wash. 2d at 621. The only difference is that

the bonus in Flower was not yet paid and LaCoursiere's bonuses were already paid.



                                           8
No. 88298-3


But this difference only makes it more certain that LaCoursiere's bonuses were

wages-they were most certainly earned for work performed.

       Therefore, we hold that LaCoursiere's bonuses were wages because the

bonuses were already paid for work performed. This interpretation gives effect to the

legislature's intent to protect money due to employees and comports with the broad

definition of "wage."

 II.   There Was No Rebate

       LaCoursiere's wages were not rebated under the profit sharing plan. The WRA

and related acts do not define "rebate." But from the context of the statute and other

provisions in the WRA, we conclude that a rebate occurs when an employee receives

less than his or her expected wages because a portion of those wages have returned

to the employer or its agent. Here, it was not CamWest but the LLC that collected and

received the bonus money. Because the LLC was not LaCoursiere's employer, there

was no rebate.

       According to the plain language of the statute, a "rebate" occurs when an

employer or its agent collects or receives a portion of an employee's wage after the

wage has been paid.     RCW 49.52.050(1) prohibits "[a]ny employer or officer, vice

principal or agent of any employer" from collecting or receiving rebates "theretofore

paid by such employer to such employee."           Webster's defines "rebate" as "a

retroactive abatement, credit, discount, or refund."          WEBSTER's THIRD NEW

INTERNATIONAL DICTIONARY 1892 (2002); see a/so BLACK'S LAW DICTIONARY 1458 (1Oth

ed. 2014) (defining "rebate" as a "return of part of a payment, serving as a discount or

reduction"); Jumamil v. Lakeside Casino, LLC, 179 Wash. App. 665, 687-88, 319 P.3d
9
No. 88298-3


868 (2014) (explaining that a rebate is a return of employee's wages (citing Carter, 18
Wash. 2d at 621 )). A later provision governs rebates of wages on public works and

provides that a public officer who "takes or receives ... any part or portion of wages

paid to any laborer, worker, or mechanic" is guilty of a gross misdemeanor. RCW

49.52.090.

      We further explained in Carter that a rebate need not be rebated or returned to

the hand that actually paid out the wages. 18 Wash. 2d at 622. However, to state a

claim under RCW 49.52.050, an employee must show that the party unlawfully

receiving or collecting rebated wages "was both an agent and had control over the

payment of wages." Rekhter v. Dep't of Social & Health Se1vs., 180 Wash. 2d 102, 123,

323 P.3d 1036 (2014) (discussing Ellerman, 143 Wash. 2d at 522). 2 In other words,

wages are rebated only when they are returned to an entity that controlled and

originated payment. See Savage-Scofield Co. v. City of Tacoma, 56 Wash. 457, 460,

105 P. 1032 (1909) ("[a]ccepting the common use of the word 'rebate'-'to draw back,'

one cannot draw back something which he never put forward").




2 The concurrence/dissent challenges our reliance on Rekhter, reasoning that Rekhter
analyzed a claim for wrongful withholding of wages, not rebating of wages.
Concurrence/dissent. at 2-3.         But Rekhter did not draw the distinction that the
concurrence/dissent now urges. Although Rekhter involved wrongful withholding of wages
as opposed to rebating of wages, its holding plainly extends to all claims arising under RCW
49.52.050. See Rekhter, 180 Wash. 2d at 123 (explaining what plaintiff must show "in order to
prevail on a wage claim" under RCW 49.52.050). The concurrence/dissent also overlooks
that both withholding and rebate claims are codified in subsections of the same statute, which
applies to "[a]ny employer or officer, vice principal or agent of any employer." RCW
49.52.050(1) (prohibiting "a rebate of any part of wages"), .050(2) (making it unlawful to "pay
any employee a lower wage than the wage such employer is obligated to pay such
employee"). Furthermore, both rebating wages and wrongful withholding of wages give rise
to civil liability for double damages under RCW 49.52.070.

                                              10
No. 88298-3


       Here, the contributions were not a "rebate" because LaCoursiere's investment

was made in the LLC and not in LaCoursiere's employer, CamWest.                      Under the

employment agreement, LaCoursiere agreed to contribute part of his bonus money to

the LLC. 3 The LLC did not employ LaCoursiere, nor did it pay LaCoursiere any wag~s.

The LLC was not an agent or principal of CamWest and did .not act on behalf of

CamWest. All the LLC property was owned by the LLC entity and not by CamWest or

any other individual member. 4 Thus, the contributions do not constitute a return of

wages to the employer, CamWest.

       It is true that the LLC used the bonus contributions to make loans to CamWest.

However, this qoes not, in and of itself, transform the contributions into a rebate. The

most accurate characterization of the business structure at issue here is that

CamWest and the LLC were separate legal entities engaged in mutually beneficial

transactions. Notably, loans from the LLC to CamWest were authorized only if they

contained "terms and conditions not more favorable than CamWest could at the time

of each obtain from institutional lenders, including the applicable interest rates,



3 The Court of Appeals also concluded that the LaCoursiere "knowingly submitted" to the
rebate, and cited this conclusion as an alternative basis for affirming the trial court's grant of
summary judgment. See LaCoursiere, 172 Wash. App. at 152-53. See also Carter, 18 Wash. 2d
at 623 ("If the contribution be in fact a voluntary donation, it does not necessarily constitute a
rebate of wages merely because it moves to, or for the benefit of, the employer."). We note
that the mere fact that an employee signed an agreement is likely insufficient to prove
voluntariness. Cf. id. at 624 (voluntary because employees suggested one-time gift to
employer). However, given our conclusion that the wages were not rebated to the employer
or the employer's agent, we need not reach-as the concurrence/dissent does-the Court of
Appeals' alternative "voluntariness" holding.
4It is not clear whether CamWest was ever a member of the LLC, but it is possible because
CamWest had an option to purchase units in the event of a sale.


                                                11
No. 88298-3


repayment terms and security of performance." 5 Thus, we hold that the contributions

LaCoursiere made to the LLC were not a rebate.

        A rebate occurs when a portion of an employee's wages returns to the employer

or an agent of the employer. Here, LaCoursiere's membership in the LLC was subject

to a vesting schedule.       Nothing was "rebated" when LaCoursiere forfeited the

unvested portion (40 percent) of his investment at his termination.       LaCoursiere might

have received the full value of his investment had he stayed with the company for five

years. LaCoursiere received only 60 percent of his investme_nt in the LLC because

his persistent tardiness to work resulted in his termination before he could fully vest.

Under the LLC agreement, his units were then sold according to certain rules-rules

that make it impossible to predict where the units would end up at the time wages are

paid.   The unvested portion may be purchased by CamWest 1 but it may also be

purchased by Campbell or the other LLC members.                 This uncertainty makes it

impossible to label the forfeiture of the unvested portion of LaCoursiere's investment

a "rebate."

        Indeed, the profit sharing plan presented in this case is not the type of "rebate"

that anti-kickback statutes are designed to address. Other jurisdictions have held that,

under similar wage statutes, an employer may retain the unvested portion of an

employee's wages voluntarily invested into the employer-company. See, e.g., Rosen


5This explicit contractual restriction refutes the concurrence/dissent's assertion that "almost
nothing in the record" supports the conclusion that CamWest and the LLC are different
entitles. Concurrence/dissent at 3. The record also includes the LLC agreement. Clerk's
Papers (CP) at 169-208. Moreover, Campbell's declaration states unequivocally that "[t]he
LLC is a separate entity from CamWest," CP at 159, and LaCoursiere never presented
evidence to dispute this assertion. The overlapping ownership of the two entities does not
erase the fact that they are legally separate.
                                                12
No. 88298-3


v. Smith Barney, Inc., 393 N.J. Super. 578, 585-94, 925 A.2d 32 (2007), aff'd, 195 N.J.
423, 950 A.2d 205 (2008) (holding that a vesting provision of a stock plan was

allowable under a similar wage law because the employee knew both the potential

risks of forfeiture and benefits of participation before voluntarily agreeing to the plan);

see also Kim   v.   Citigroup, Inc., 368 Ill. App. 3d 298, 309, 856 N.E.2d 639, 305 Ill. Dec.
834 (2006) (holding that a similar wage statute is not violated when an employee

voluntarily invests wages in a stock plan with a vesting period and voluntarily forfeits

the unvested portion of the stock). Thus, we hold that while the bonuses in these

circumstances were wages, there was no rebate of those wages and no violation of

the WRA. We need not reach the question of whether LaCoursiere knowingly

submitted to any violation.

 Ill.   Attorney Fees

        "Whether a contract or statute authorizes an award of attorney fees is a

question of law reviewed de novo." McGuire          v.   Bates, 169 Wash. 2d 185, 189, 234 P.3d
205 (201 0). We hold that Cam West is not entitled to attorney fees because under the

WRA, attorney fees may be awarded only to prevailing employees, not employers.

        The Court of Appeals based the award of attorney fees to CamWest upon

LaCoursiere's employment agreement.             LaCoursiere, 172 Wash. App. at 154.        The

employment agreement reads in part:

               If either party brings an action arising under this Agreement, the
        prevailing party shall be entitled to recover its reasonable costs and
        attorney fees incurred in connection therewith, whether at arbitration, trial
        or any appeal therefrom.




                                               13
No. 88298-3


      Generally, we enforce attorney fee provisions in contracts "if the action arose

out of the contract and if the contract is central to the dispute." Seattle-First Nafl Bank

v. Wash. Ins. Guar. Ass'n, 116 Wash. 2d 398, 413, 804 P.2d 1263 (1991). However,

LaCoursiere's claim is grounded exclusively in the WRA. He makes no claims on the

employment agreement. Therefore, this suit arises out of the WRA, and we apply the

attorney fee provision in the WRA.

      The WRA allows only prevailing employees to collect attorney fees:

       Any employer and any officer, vice principal or agent of any employer
       who shall violate any of the provisions of RCW 49.52.050 (1) and (2)
       shall be liable in a civil action by the aggrieved employee or his or her
       assignee to judgment for twice the amount of the wages unlawfully
       rebated or withheld by way of exemplary damages, together with costs
       of suit and a reasonable sum for attorney's fees.

RCW 49.52.070; see also Walters v. A.A. A. Waterproofing, Inc., 151 Wash. App. 316,

321-22, 211 P.3d 454 (2009). We have previously held that mandatory attorney fee

shifting provisions in employment contracts are unconscionable where the legislature

authorizes only prevailing employees to collect attorney fees.       See Brown v. MHN

Gov't Servs., Inc., 178 Wash. 2d 258, 274-75, 306 P.3d 948 (2013) (holding that a

mandatory fee shifting provision in an employment agreement is unconscionable

under a similar statute because it was "a significant deterrent to employees

contemplating initiating an action to vindicate their rights"); see also Walters, 151 Wn.

App. at 325 (holding that in the context of the WRA, "a reciprocal attorney fees

provision is unconscionable"). Therefore, we reverse the Court of Appeals and deny

CamWest attorney fees. The mandatory attorney fees provision in the employment




                                            14
No. 88298-3


agreement does not apply when an employee makes claims exclusively under the

WRA.

                                   CONCLUSION

       We affirm the Court of Appeals' dismissal of LaCoursiere's WRA claim against

CamWest. But on the issue of attorney fees, we reverse the Court of Appeals and

reinstate the trial court's order denying CamWest's motion for attorney fees.




                                          15
No. 88298-3




     WE CONCUR




                 16
LaCoursiere v. Cam West Development, Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)




                                        No. 88298-3

       GONZALEZ,    J. (concurring in part and dissenting in part)-I concur with much

in the majority opinion. I agree that bonuses, once paid, are wages for purposes of

chapter 49.52 RCW. I also agree that prevailing employers are not entitled to attorney

fees under the act. It would frustrate the broad remedial purpose of the act to allow an

employer to override the clear statutory system by contract. I write separately,

however, for two reasons.

       First, I disagree with the Court of Appeals' conclusion that as a matter of law,

LaCoursiere "'knowingly submitted"' to any violation and thus inay not take

advantage of the private suit provision of the act. LaCoursiere v. Cam West Dev., Inc.,

172 Wash. App. 142, 152, 289 P.3d 683 (2012) ("'[T]he benefits ofthis [private suit]

section shall not be available to any employee who has lmowingly submitted to such

violations."' (quoting RCW 49.52.070)). The only evidence that LaCousiere

"lmowingly submitted" to any violation is the employment and LLC agreements that

detailed the mechanics of the bonus system. Nothing in these contracts would suggest

to the reasonable reader that the worker was waiving the statutory productions of Title

49 RCW. "Courts will not 'infer from a general contractual provision that the parties

intended to waive a statutorily protected right unless the undertaking is explicitly
                                               1
LaCoursiere v. CamWestDevelopment, Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)

stated. More succinctly, the waiver must be clear and unmistakable.'" Pasco Police

Officers' Ass 'n v. City ofPasco, 132 Wash. 2d 450, 462, 938 P.2d 827 (1997) (internal

quotation marks omitted) (quoting Metro. Edison Co. v. Nat'! Labor Relations Bd.,

460 U.S. 693,708, 103 S. Ct. 1467, 75 L. Ed. 2d 387 (1983)). It would undermine the

remedial purposes of the act to let employers evade it with contractual language that

never mentions it. It may be that LaCoursiere did knowingly submit to a violation of

the act, but taken in the light most favorable to LaCoursiere, as we must at this stage,

CamWest is not entitled to summary judgment on this issue.

        Second, I disagree with the majority that CamWest is entitled to summary

judgment dismissal on the rebate claim. Initially, I observe that the majority's citation

to our recent opinion, Rekhter v. Dep 't of Soc. & Health Servs., 180 Wash. 2d 102, 123,

323 P .3d 1036 (20 14), is not well taken. Majority at 10. Rekhter was not a wage

rebate claim; it was a claim for unlawfully withheld wages. Chapter 49.52 RCW

governs more than wage rebates; we call it the "wage rebate act" from time to time (as

well as the "anti-kickback act") by tradition and not as a summary of the act's

contents. See, e.g., Champagne v. Thurston County, 163 Wash. 2d 69, 72, 178 P.3d 936

(2008). Rekhter involved a claim brought under chapter 49.52 RCW for wrongfully

withheld wages. Rekhter, 180 Wash. 2d at 109 (citing RCW 49.52.050, .070). Rekhter,

like most of our chapter 49.52 RCW cases over its long history, never describes the

act as the "wage rebate act." See, e.g., Morgan v. Kingen, 166 Wash. 2d 526, 210 P.3d
2
LaCoursiere v. Cam West Development, Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)

995 (2009); Schilling v. Radio Holdings, Inc., 136 Wash. 2d 152, 961 P.2d 371 (1998);

State v. Carter, 18 Wash. 2d 590, 140 P.2d 298, 142 P.2d 403 (1943).

       In Rekhter, we held that "in order to prevail on a wage claim, the employee

must show that the party withholding the wages was both an agent and had control

over the payment of wages." Rekhter, 180 Wash. 2d at 123 (citing Ellerman v.

Centerpoint Prepress, Inc., 143 Wash. 2d 514, 522-23, 22 P.3d 795 (2001)). We had no

occasion to consider whether the same principle applied to wage rebate claims

because no unlawful rebate claims were presented. Nor should we reach that theory

without proper briefing from meaningfully adverse parties.

       Next, I disagree with the majority that we can tell from this record whether

"CamWest and the LLC were separate legal entities engaged in mutually beneficial

transactions." Majority at 11. The majority directs us to almost nothing in the record

that supports that characterization, and facts alleged in LaCoursiere's complaint and in

declarations attached to CamWest's summary judgment motion certainly suggest that

characterization is inapt. The president of CamWest was also the manager of the

LLC. Clerk's Papers (CP) at 5, 159-60. Membership in the LLC is limited to

management employees of CamWest, who on separation from CamWest must sell

their shares back to the LLC, CamWest, or the remaining members. Id. at 160. The

president of CamWest personally guaranteed the loans made by the LLC to CamWest.

Id. at 5. The amount of the employee's bonus paid into the LLC is decided by the

man who is both the president of CamWest and the manager of the LLC. Id. at 160.

                                               3
LaCoursiere v. Cam West Development~ Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)

It may well be that, as the majority says, "Cam West and the LLC were separate legal

entities engaged in mutually beneficial transactions," majority at 11, but the record

creates at least a material question of fact as to whether that is so. 1

       The harder question in this case is whether the structured buyout of a

terminated employee's interest in the allied LLC was a rebate under the act.

Certainly, if LaCoursiere received more than he had paid in, no cognizable claim that

wages had been rebated could be maintained. It may well be that this is one of those

situations where investments were made and investments failed. This was not

uncommon in the construction industry starting in 2008. But the fact is the worker's

wages were paid into a fund controlled by the corporation and, when the worker was

terminated, not returned in full.

       In my view, LaCoursiere has pleaded a cognizable claim that Cam West

unlawfully "rebated" a portion of his wages when it declined to reimburse him for all

of the bonus money paid into the LLC. While I would not grant him summary




1
 Additionally, I am troubled by the majority's statement that under the LLC agreement, "it [is]
impossible to predict where [LaCoursiere's LLC membership] units would end up .... The
unvested portion may be purchased by Cam West, but it may also be purchased by Campbell or
the other LLC members. This uncertainty makes it impossible to label the forfeiture of the
unvested portion of LaCoursiere's investment a 'rebate."' Majority at 12. Whatever uncertainty
there is does not support granting summary judgment to the employer. CamWest's declaration
states that his units were purchased under the LLC agreement. CP at 165. Under the LLC
Agreement, units can be purchased only by Eric Campbell (who has the first right to purchase),
by CamWest (which has the second), and only then by the other members of the LLC. !d. at
194. The LLC also provides that "[i]fall ofthe selling Member's Units are not so purchased, the
Company shall be dissolved." !d.
                                               4
LaCoursiere v. Cam West Development; Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)

judgment on this record, neither would I grant summary judgment to CamWest.

Instead, I would remand for trial.

       I respectfully concur in part and dissent in part.




                                               5
LaCoursiere v. Cam West Development, Inc., No. 88298-3
(Gonzalez, J. concurring in part and dissenting in part)




                                               6